
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


CREDIT AGREEMENT


dated as of


June 24, 2004


among


CORNELL COMPANIES, INC.


The Lenders Party Hereto


And


JPMORGAN CHASE BANK,
as Administrative Agent


--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   Definitions   1 SECTION 1.01.   Defined Terms   1 SECTION 1.02.  
Classification of Loans and Borrowings   15 SECTION 1.03.   Terms Generally   15
SECTION 1.04.   Accounting Terms; GAAP   15
ARTICLE II    The Credits
 
15
SECTION 2.01.
 
Commitments
 
15 SECTION 2.02.   Loans and Borrowings   16 SECTION 2.03.   Requests for
Revolving Borrowings   16 SECTION 2.04.   Intentionally Omitted   17 SECTION
2.05.   Swingline Loans   17 SECTION 2.06.   Letters of Credit   18 SECTION
2.07.   Funding of Borrowings   21 SECTION 2.08.   Interest Elections   22
SECTION 2.09.   Termination and Reduction of Commitments   23 SECTION 2.10.  
Repayment of Loans; Evidence of Debt   23 SECTION 2.11.   Prepayment of Loans  
24 SECTION 2.12.   Fees   25 SECTION 2.13.   Interest   26 SECTION 2.14.  
Alternate Rate of Interest   27 SECTION 2.15.   Increased Costs   27 SECTION
2.16.   Break Funding Payments   28 SECTION 2.17.   Taxes   28 SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs   29 SECTION 2.19.  
Mitigation Obligations; Replacement of Lenders   31 SECTION 2.20.   Increase of
Commitments   31
ARTICLE III    Representations and Warranties
 
32
SECTION 3.01.
 
Organization; Powers
 
32 SECTION 3.02.   Authorization; Enforceability   32 SECTION 3.03.  
Governmental Approvals; No Conflicts   32 SECTION 3.04.   Financial Condition;
No Material Adverse Effect   33 SECTION 3.05.   Properties   33 SECTION 3.06.  
Litigation and Environmental Matters   33 SECTION 3.07.   Compliance with Laws
and Agreements   33 SECTION 3.08.   Investment and Holding Company Status   33
SECTION 3.09.   Taxes   34 SECTION 3.10.   ERISA   34 SECTION 3.11.   Disclosure
  34 SECTION 3.12.   Subsidiaries, Etc   34 SECTION 3.13.   Real Property   34
SECTION 3.14.   Swap Agreements   34
ARTICLE IV    Conditions
 
35
SECTION 4.01.
 
Effective Date
 
35 SECTION 4.02.   Each Credit Event   35          


i

--------------------------------------------------------------------------------



ARTICLE V    Affirmative Covenants   36 SECTION 5.01.   Financial Statements;
Ratings Change and Other Information   36 SECTION 5.02.   Notices of Material
Events   37 SECTION 5.03.   Existence; Conduct of Business   38 SECTION 5.04.  
Payment of Obligations   38 SECTION 5.05.   Maintenance of Properties; Insurance
  38 SECTION 5.06.   Books and Records; Inspection Rights   40 SECTION 5.07.  
Compliance with Laws   40 SECTION 5.08.   Use of Proceeds and Letters of Credit
  40 SECTION 5.09.   Certain Obligations Respecting Subsidiaries   40 SECTION
5.10.   Property   40
ARTICLE VI    Negative Covenants
 
41
SECTION 6.01.
 
Indebtedness
 
41 SECTION 6.02.   Liens   42 SECTION 6.03.   Fundamental Changes   43 SECTION
6.04.   Investments, Loans, Advances, Guarantees and Acquisitions   43 SECTION
6.05.   Swap Agreements   44 SECTION 6.06.   Restricted Payments   44 SECTION
6.07.   Transactions with Affiliates   44 SECTION 6.08.   Restrictive Agreements
  44 SECTION 6.09.   Bank Leverage Ratio   45 SECTION 6.10.   Total Leverage
Ratio   45 SECTION 6.11.   Fixed Charge Coverage Ratio   45 SECTION 6.12.   Net
Worth   46 SECTION 6.13.   Asset Coverage   46 SECTION 6.14.   Capital
Expenditures   46 SECTION 6.15.   Off-Balance Sheet Financing   46 SECTION 6.16.
  Sale/Leaseback Transactions   46
ARTICLE VII    Events of Default; Remedies
 
46
SECTION 7.01.
 
Events of Default
 
46 SECTION 7.02.   Remedies   48          

ii

--------------------------------------------------------------------------------



ARTICLE VIII    The Administrative Agent   49
ARTICLE IX    Miscellaneous
 
50
SECTION 9.01.
 
Notices
 
50 SECTION 9.02.   Waivers; Amendments   51 SECTION 9.03.   Expenses; Indemnity;
Damage Waiver   52 SECTION 9.04.   Successors and Assigns   53 SECTION 9.05.  
Survival   55 SECTION 9.06.   Counterparts; Integration; Effectiveness   56
SECTION 9.07.   Severability   56 SECTION 9.08.   Right of Setoff   56 SECTION
9.09.   Governing Law; Jurisdiction; Consent to Service of Process   56 SECTION
9.10.   WAIVER OF JURY TRIAL   57 SECTION 9.11.   Headings   57 SECTION 9.12.  
Confidentiality   57 SECTION 9.13.   Interest Rate Limitation   58 SECTION 9.14.
  Swap Agreements   58


SCHEDULES:
 
 
Schedule 1.01
—
 
Permitted Investment Disclosure Schedule 2.01 —   Commitments Schedule 3.06 —  
Disclosed Matters—Litigation and Environmental Schedule 3.07 —   Disclosed
Matters—Compliance with Laws and Agreements Schedule 3.11 —   Disclosed
Matters—Other Disclosures Schedule 3.12 —   Subsidiaries and Investments
Schedule 3.13 —   Real Property Schedule 3.14 —   Swap Agreements Schedule 6.01
—   Existing Indebtedness Schedule 6.02 —   Existing Liens Schedule 6.08 —  
Existing Restrictions
 
 
 
  EXHIBITS:      
Exhibit A
—
 
Form of Assignment and Assumption Exhibit B —   Form of Increased Commitment
Supplement Exhibit C —   Form of Borrowing Request Exhibit D —   Form of
Compliance Certificate Exhibit E-1 —   Form of Revolving Note Exhibit E-2 —  
Form of Swingline Note

iii

--------------------------------------------------------------------------------



        CREDIT AGREEMENT (this "Agreement") dated as of June 24, 2004, among
CORNELL COMPANIES, INC., a Delaware corporation ("Borrower"), each of the
Subsidiaries of the Borrower identified under the caption "Subsidiaries" on the
signature pages hereto, the LENDERS party hereto as identified under the caption
"Lenders" on the signature pages hereto or that, pursuant to Section 2.20 or
Section 9.04 hereof, shall become a "Lender" hereunder (individually, a "Lender"
and collectively, the "Lenders"), and JPMORGAN CHASE BANK, as Administrative
Agent.

        The parties hereto agree as follows:

ARTICLE I

Definitions

        SECTION 1.01.    Defined Terms.    As used in this Agreement, the
following terms have the meanings specified below:

        "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        "Accounts Receivable" means all of the Borrower's and its Subsidiaries'
accounts, instruments, receivables, accounts receivable, chattel paper,
documents, general intangibles, and book debts whether they exist now or arise
in the future from Borrower's and its Subsidiaries' sale or lease of goods or
Borrower's and its Subsidiaries' rendition of services, all books and records
pertaining to the foregoing, the cash and non-cash proceeds resulting therefrom,
and all security and guaranties therefor.

        "Administrative Agent" means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Agreement" has the meaning given such term in the preamble hereto.

        "Alternate Base Rate" means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

        "Applicable Percentage" means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

        "Applicable Rate" means, for any day, with respect to any ABR Loan or
LIBO Rate Loan, or with respect to the Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum

1

--------------------------------------------------------------------------------




set forth below under the caption "ABR Spread", "LIBO Rate Spread" or
"Commitment Fee", as the case may be, applicable on such date to the Total
Leverage Ratio:

Period


--------------------------------------------------------------------------------

  ABR Spread

--------------------------------------------------------------------------------

  LIBO Rate Spread

--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

Level I—When the TLR* £5.00   2.00 % 3.50 % .500
Level II—When the TLR < 5.00 and > 4.50
 
1.75
%
3.25
%
.500
Level III—When the TLR < 4.50 and £4.00
 
1.50
%
3.00
%
.500
Level IV—When the TLR < 4.00 and > 3.50
 
1.25
%
2.75
%
.500
Level V—When the TLR < 3.50 and > 3.00
 
1.00
%
2.50
%
.500
Level VI—When the TLR < 3.00
 
0.75
%
2.25
%
.375

--------------------------------------------------------------------------------

*TLR is the abbreviation for Total Leverage Ratio.


        The Total Leverage Ratio is calculated for the most recently-completed
Four Quarter Period. Until the receipt by Administrative Agent of the first
quarterly Compliance Certificate after the Effective Date, the Total Leverage
Ratio shall be deemed to be at Level I. The Applicable Rate, as adjusted to
reflect such calculations, shall become effective on the date of receipt by the
Administrative Agent of written notice from the Borrower of the Total Leverage
Ratio applicable to such Four Quarter Period. If Borrower fails to timely
furnish to the Administrative Agent written notice of the Total Leverage Ratio,
then the Applicable Rate in effect on the last day of the last Four Quarter
Period for which the Total Leverage Ratio was calculated shall remain in effect
until a new Applicable Rate can be calculated, which new Applicable Rate shall
become effective as provided in the immediately preceding sentence.

        "Approved Fund" has the meaning assigned to such term in Section 9.04.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

        "Availability Period" means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

        "Bank Debt" means the then outstanding Revolving Credit Exposure.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

        "Borrower" means Cornell Companies, Inc., a Delaware corporation.

        "Borrowing" means (a) Revolving Loans of the same Type, made, converted
or continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

        "Borrowing Request" means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03 in the form attached hereto as
Exhibit C attached hereto and incorporated herein for all purposes.

        "Business Day" means any day that is not a Saturday, Sunday or other day
on which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

2

--------------------------------------------------------------------------------




        "Capital Expenditures" shall mean, for any period, expenditures
(including, without limitation, the aggregate amount of Capital Lease
Obligations incurred during such period) made by the Borrower or any of its
Subsidiaries to acquire or construct fixed assets, plant, furniture, fixtures,
and equipment (including renewals, improvements, and replacements thereof, but
excluding repairs made in the ordinary course of business) during such period
computed in accordance with GAAP.

        "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        "Capital Stock" shall mean, (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting,) of corporate stock and (ii) with
respect to any Person that is not a corporation, any and all partnerships or
other Equity Interests of such Person.

        "Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group other than the Initial Directors of the Borrower.

        "Change in Law" means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender's or the Issuing Bank's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

        "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.

        "CLO" has the meaning assigned to such term in Section 9.04.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Commitment" means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09; (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 and (c) increased from time to
time pursuant to Section 2.20. The initial amount of each Lender's Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $60,000,000.00.

        "Commitment Fee" has the meaning assigned to such term in
Section 2.12(a).

3

--------------------------------------------------------------------------------




        "Compliance Certificate" means the compliance certificate delivered by
Borrower in accordance with Section 5.01(c) in the form attached hereto as
Exhibit D attached hereto and incorporated herein for all purposes.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

        "Correctional and Detention Facility Contract" shall mean any contract
with a municipal, state or federal government, or agency, instrumentality or
political subdivision thereof, relating to the management by the Borrower or its
Subsidiaries of a correctional and/or detention facility or to other related
lines of business, as amended or modified from time to time.

        "CSI Acquisition" shall mean any acquisition (whether by merger, stock
purchase or asset purchase) by Borrower or one or more of its Subsidiaries of
Correctional Systems, Inc..

        "Debt" shall mean (without duplication) any and all amounts owing or to
be owing by the Borrower to the Administrative Agent, the Issuing Bank, the
Lenders and/or any Affiliate of any Lender in connection with the Loan Documents
and the Letter of Credit application, and any Swap Agreements now or hereafter
arising between the Borrower and any Lender or any Affiliate of any Lender and
permitted by the terms of this Agreement and all renewals, extensions and/or
rearrangements of any of the foregoing.

        "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        "Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.06, 3.07, or 3.11.

        "Disposition" means any sale, assignment, transfer or other disposition
of any Property (whether now owned or hereafter acquired) by the Borrower or any
of its Subsidiaries to any other Person.

        "dollars" or "$" refers to lawful money of the United States of America.

        "EBITDA" shall mean, for any period, the sum of the following for the
Borrower and its Subsidiaries (determined without duplication in accordance with
GAAP):

        (a)   net income for such period, less extraordinary gains for such
period to the extent included in net income for such period, plus

        (b)   Interest Expense for such period, plus

        (c)   provisions for federal, state, local and foreign income taxes
(other than taxes on extraordinary gains), whether paid or deferred, made during
such period, to the extent deducted in determining net income for such period,
plus

        (d)   the aggregate amount of depreciation and amortization expense for
such period, to the extent deducted in determining net income for such period,
plus

        (e)   the aggregate amount of any write-off of expenses arising in
connection with the Loans, in each case to the extent deducted in determining
net income for such period; plus

        (f)    the aggregate amount of non-cash expense for such period
associated with the closure and post-closure reserves of a plant or facility
owned by the Borrower or any of its Subsidiaries; plus

        (g)   pro forma EBITDA for business acquisitions, such pro forma
adjustments having been approved by the Agent); plus

4

--------------------------------------------------------------------------------






        (h)   pro forma EBITDA for Take or Pay Contracts; plus

        (i)    the amount (not to exceed $6,900,000) of the cash charge for such
period related to the loss of escrowed construction funds in connection with the
Southern Peaks project; plus

        (j)    the aggregate amount of all other non-cash expenses for such
period, to the extent not specifically described above in this definition.

        "EBITDAR" shall mean, for any period, the sum of the following for the
Borrower and its Subsidiaries (determined without duplication in accordance with
GAAP):

        (a)   EBITDA, plus

        (b)   the aggregate amount of Rent Expense for such period.

        "Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

        "Eligible Accounts Receivable" shall consist of Borrower's "Accounts
Receivable Net of Allowance for Doubtful Accounts" in accordance with GAAP minus
any Accounts Receivable generated as a result of foreign operations and where
there is not a perfected Lien in favor of the Administrative Agent.

        "Environmental Laws" means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        "Equity Interests" means shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

        "Equity Issuance" shall mean (a) any issuance or sale by the Borrower or
any of its Subsidiaries after the date of this Agreement of (i) any Capital
Stock, (ii) any warrants or options exercisable in respect of Capital Stock
(other than any warrants or options issued to directors, officers or employees
of the Borrower or any of its Subsidiaries pursuant to the incentive
compensation plan and any Capital Stock of the Borrower issued upon the exercise
of such warrants or options) or (iii) any other security or instrument
representing an equity interest (or the right to obtain any equity interest) in
the Borrower or any of its Subsidiaries or (b) the receipt by the Borrower of
any of its Subsidiaries after the date of this Agreement of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution); provided that Equity Issuance shall not include
(A) any such issuance or sale by any Subsidiary of the Borrower to the Borrower
or any Wholly Owned Subsidiary of the Borrower, or (B) any capital contribution
by the Borrower or any Wholly Owned Subsidiary of the Borrower to any Subsidiary
of the Borrower.

        "Equity Rights" shall mean, with respect to any Person, any
subscriptions, option, warrants, commitments, preemptive rights or agreements of
any kind (including, without limitation, any

5

--------------------------------------------------------------------------------




stockholders' or voting trust agreements) for the issuance, sale, registration
or voting of, or securities convertible into, any additional shares of Capital
Stock of any class, or partnership or other ownership interests of any type in,
such Person.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        "ERISA Event" means (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

        "Event of Default" has the meaning assigned to such term in
Section 7.01.

        "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

        "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

6

--------------------------------------------------------------------------------




        "Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

        "Fixed Charge Coverage Ratio" shall mean, at the end of each Four
Quarter Period, the ratio of:

        (a)   the sum of the following for the Four Quarter Period:

(i)EBITDAR, minus

(ii)Taxes paid in cash during such period, to

        (b)   the sum of the following for the Four Quarter Period:

(i)Interest Expense, plus

(ii)scheduled principal amortization on Indebtedness, plus

(iii)Restricted Payments plus

(iv)Rent Expense.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        "Four Quarter Period" means a period of four full consecutive fiscal
quarter-annual periods, taken together as one accounting period.

        "GAAP" means generally accepted accounting principles in the United
States of America, applied on a consistent basis with those applied in the
preparation of the financial statements provided pursuant to Section 5.01.

        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

        "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Indebtedness" of any Person means debts shown on such Person's balance
sheet, including, without limitation or duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are

7

--------------------------------------------------------------------------------




customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances, (k) all the principal indebtedness entered into
by any Person in connection with any Operating Lease, (l) all net obligations of
such Person under Swap Agreements, calculated at the notional amount, (m) the
MCF Debt, and (n) all sale/leaseback obligations permitted under this Agreement
which require such Person or its Affiliate to make payments over the term of
such lease. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall be calculated net of any restricted collateral
accounts, payment accounts, sinking funds, or like amounts dedicated to or
securing the payment of such Indebtedness.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Initial Directors" means (i) a member of the board of directors of the
Borrower as of the Effective Date and (ii) a member of the board of directors of
the Borrower nominated by the vote of at least sixty percent (60%) of the
members of the board of directors of the Borrower as of the Effective Date.

        "Interest Election Request" means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.

        "Interest Expense" shall mean for any period, the sum, for the Borrower
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including, without limitations, the interest component of any
payments in respect of Capital Lease Obligations) accrued or capitalized during
such period (whether or not actually paid during such period), plus (b) the net
amount payable (or minus the net amount receivable) under Swap Agreements during
such period (whether or not actually paid or received during such period), minus
(c) direct reimbursements received by the Borrower or any Subsidiary during such
period by a party to a Correctional and Detention Facility Contract, to the
extent that such reimbursements relate to interest expense of the Borrower or
one of its Subsidiaries.

        "Interest Payment Date" means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each calendar month, (b) with respect to
any LIBO Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a LIBO Rate Borrowing
with an Interest Period of more than three months' duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months'
duration after the first day of such Interest Period, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.

        "Interest Period" means, with respect to any LIBO Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period

8

--------------------------------------------------------------------------------




shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a LIBO Rate Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

        "Investment" shall mean, for any Person: (a) the acquisition (whether
for cash, Property, services or securities or otherwise) of Capital Stock,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including, without limitation, any "short sale" or any sale of any securities
at a time when such securities are not owned by the person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days representing the
purchase price of inventory or supplies sold by such Person in the ordinary
course of business); or (c) the entering into any Guarantee of, or other
contingent obligation with respect to, Indebtedness of other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person; or (d) the entering into of any Swap Agreement.

        "Issuing Bank" means JPMorgan Chase Bank, in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

        "LC Disbursement" means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

        "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

        "Lenders" means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
"Lenders" includes the Swingline Lender.

        "Letter of Credit" means any letter of credit issued pursuant to this
Agreement.

        "LIBO Rate" means, with respect to any LIBO Rate Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
LIBO Rate Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the

9

--------------------------------------------------------------------------------




London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

        "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        "Loan Documents" shall mean this Agreement, the Notes and the Security
Documents and any other document or instrument executed and delivered in
connection with this Agreement.

        "Loans" means the loans made by the Lenders to the Borrower pursuant to
this Agreement.

        "Material Adverse Effect" means any event, development or circumstance
that has or could reasonably be expected to have a material adverse effect on
(a) the business, assets, operations, property, prospects or condition,
financial or otherwise, of the Borrower and the Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform any of its obligations under this
Agreement or (c) validity or enforceability of this Agreement or any of the
Security Documents or the rights of or benefits available to the Lenders under
this Agreement.

        "Material Indebtedness" means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $1,000,000. For purposes of determining Material Indebtedness,
the "principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

        "Maturity Date" means June 24, 2008.

        "Maximum Rate" shall have the meaning assigned to such term in
Section 9.13.

        "MCF Debt" means all obligations of the Borrower that are incurred in
connection with that certain Master Lease Agreement executed with Municipal
Corrections Finance, L.P. in 2001, less amounts in the Debt Service Reserve Fund
and the MCF Bond Payment Account established and as defined in connection
therewith, as such Master Lease Agreement may be amended, modified, extended,
supplemented or replaced.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgage" shall mean, in connection with any interest in real property
(whether a fee or a leasehold estate) acquired by the Borrower or any
Subsidiary, an Instrument of Mortgage, Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing executed by such party in favor of the
Administrative Agent and the Lenders (or, if applicable, in favor of a Trustee,
for the benefit of the Administrative Agent and the Lenders), in each case in
form and substance satisfactory to the Administrative Agent and covering such
interest in real property, as said instrument shall be modified and supplemented
and in effect from time to time.

        "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "Negative Pledge" means the Negative Pledge Agreement dated as of the
Effective Date, as amended, among the Borrower, each Subsidiary, and the
Administrative Agent, and as the same shall be further modified or supplemented
and in effect from time to time.

10

--------------------------------------------------------------------------------




        "Net Available Proceeds" shall mean:

          (i)  in the case of any Disposition, the amount of Net Cash Payments
received in connection with such Disposition; and

         (ii)  in the case of any Equity Issuance, the aggregate amount of all
cash received by the Borrower and its Subsidiaries in respect of any Equity
Issuance net of fees and expenses incurred by the Borrower and its Subsidiaries
in connection therewith and payments required under the Senior Notes as a result
of such Equity Issuance.

        "Net Cash Payments" shall mean, with respect to any Disposition, the
aggregate amount of all cash payments received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Disposition, net of

          (i)  the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection with such Disposition;

         (ii)  any Taxes estimated to be payable by the Borrower and its
Subsidiaries as a result of such Disposition (but only to the extent that such
estimated Taxes are in fact paid to the relevant Governmental Authority within
three months of the date of such Disposition); and

        (iii)  payment required to be made on the Senior Notes because of such
Disposition.

        "Net Worth" shall mean, at the end of each Four Quarter Period, the
Borrower's total stockholders' equity as reflected on the Borrower's most recent
balance sheet delivered to the Lenders.

        "Notes" shall mean the promissory notes provided for by Section 2.10
hereof, in the form attached hereto as Exhibit E-1 or E-2 attached hereto and
incorporated herein for all purposes, and all promissory notes delivered in
substitution or exchange therefor, in each case as the same shall be modified
and supplemented and in effect from time to time.

        "Non-Utilization Fee" shall have the meaning given such term in
Section 2.12(c) hereof.

        "Operating Lease" means any operating lease transaction that is treated
as an operating lease for purposes of accounting in accordance with GAAP, but
not for tax purposes, such as, but not limited to, synthetic leases or any
product similar thereto.

        "Operating Lease Expense" means the lease expense incurred in connection
with any Operating Lease.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

        "Participant" has the meaning set forth in Section 9.04.

        "Past Due Rate" shall mean, (a) in the case of overdue principal of any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in
Section 2.13 (a) or (b) or (b) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in Section 2.13 (a).

        "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        "Permitted Encumbrances" means:

        (a)   Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

11

--------------------------------------------------------------------------------



        (b)   carriers', warehousemen's, mechanics', materialmen's, repairmen's
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

        (c)   pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

        (d)   deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

        (e)   judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01 (k);

        (f)    easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

        (g)   protective UCC filings for leased personal property.

        "Permitted Investments" means:

        (a)   securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality of the United
States (provided that the full faith and credit of the United States is pledged
in support thereof), having maturities of not more than one year from the date
of acquisition;

        (b)   marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) and, at the time of acquisition, having a credit rating of
"A" or better from either S&P or Moody's;

        (c)   certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers' acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any commercial
bank, the long-term debt of which is rated at the time of acquisition thereof at
least "A" or the equivalent thereof by S&P, or "A" or the equivalent thereof by
Moody's, and having combined capital and surplus in excess of $500 million;

        (d)   repurchase obligations with a term or not more than seven days for
underlying securities of the types described in clauses (a), (b) and (c) entered
into with any bank meeting the qualifications specified in clause (c) above;

        (e)   commercial paper rated at the time of acquisition thereof at least
"A-2" or the equivalent thereof by S&P or "P-2" or the equivalent thereof by
Moody's, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
investments, and in any case maturing within one year after the date of
acquisition thereof;

        (f)    interests in any investment company or money market fund which
invests 95% or more of its assets in instruments of the type specified in
clauses (a) through (e) above; and

        (g)   the projects more particularly described on Schedule 1.01 attached
hereto.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

12

--------------------------------------------------------------------------------



        "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

        "Property" shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

        "Register" has the meaning set forth in Section 9.04.

        "Regulations A, D, T, U and X" shall mean, respectively, Regulations A,
D, T, U and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Rent Expense" means, as determined, at the end of each Four Quarter
Period covered by the consolidated financial statements of Borrower and its
Subsidiaries, and delivered pursuant to this Agreement, the dollar amount of the
fixed payments which Borrower or its Subsidiaries are required to make by the
terms of any lease to its landlords during such period, including, without
limitation, any Operating Lease Expense.

        "Required Lenders" means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing at least 51% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.

        "Revolving Credit Exposure" means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender's Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

        "Revolving Loan" means a Loan made pursuant to Section 2.03.

        "S&P" means Standard & Poor's Ratings Services.

        "Security Agreement" shall mean the Security Agreement dated as of the
Effective Date, as amended, among the Borrower, each Subsidiary and the
Administrative Agent and as the same shall be further modified and supplemented
and in effect from time to time.

        "Security Documents" shall mean, collectively, the Negative Pledge, the
Security Agreement, any Mortgage and all Uniform Commercial Code financing
statements required by this Agreement, the Security Agreement or any Mortgage to
be filed with respect to the security interests in personal Property and
fixtures created pursuant to the Security Agreement or any Mortgage.

13

--------------------------------------------------------------------------------




        "Senior Notes" shall mean those certain 103/4% Senior Notes due 2012 in
the amount of $110,000,000 to be issued by Borrower.

        "subsidiary" means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

        "Subsidiary" means any subsidiary of the Borrower, excluding Municipal
Corrections Finance, L.P.

        "Subsidiary Guarantors" means any Subsidiary who is required to execute
and deliver a Guarantee pursuant to Section 5.09(b) hereof.

        "Swap Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

        "Swingline Exposure" means, at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

        "Swingline Lender" means JPMorgan Chase Bank, in its capacity as lender
of Swingline Loans hereunder.

        "Swingline Loan" means a Loan made pursuant to Section 2.05.

        "Take or Pay Contracts" means Correctional and Detention Facility
Contracts pursuant to which the contracting party agrees to pay the Borrower or
its Subsidiary without regard to occupancy.

        "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        "Total Debt" means all Indebtedness minus letters of credit minus bonds,
deposits or other surety obligations required pursuant to Correctional and
Detention Facility Contracts, minus cash so long as there are no Borrowings
outstanding under this Agreement.

        "Total Leverage Ratio" means the ratio of Total Debt to EBITDA plus
rents associated with sale leaseback transactions to the extent such lease is
included within the definition and calculation of Total Debt for the Four
Quarter Period ending on or most recently ended prior to such date.

        "Transactions" means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.

        "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the LIBO Rate or the Alternate Base
Rate.

14

--------------------------------------------------------------------------------




        "Wholly Owned Subsidiary" shall mean, with respect to any Person, any
corporation, partnership or other entity of which all of the equity securities
or other ownership interests (other than, in the case of a corporation,
directors' qualifying shares) are directly or indirectly owned or controlled by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

        "Withdrawal Liability" means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.02.    Classification of Loans and Borrowings.    For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
"Revolving Loan") or by Type (e.g., a "LIBO Rate Loan"). Borrowings also may be
classified and referred to by Class (e.g., a "Revolving Borrowing") or by Type
(e.g., a "LIBO Rate Borrowing").

        SECTION 1.03.    Terms Generally.    The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

        SECTION 1.04.    Accounting Terms; GAAP.    Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All financial terms,
covenants, and calculations shall be made on a consolidated basis for the
Borrower and its Subsidiaries.

ARTICLE II

The Credits

        SECTION 2.01.    Commitments.    Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender's Revolving Credit Exposure exceeding
such Lender's Commitment or (b) the sum of the total Revolving Credit Exposures

15

--------------------------------------------------------------------------------




exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

        SECTION 2.02.    Loans and Borrowings.    

        (a)   Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender's failure to make Loans as
required.

        (b)   Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or LIBO Rate Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any LIBO Rate Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

        (c)   At the commencement of each Interest Period for any LIBO Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $3,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $50,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twelve (12) LIBO Rate Borrowings outstanding.

        (d)   Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

        SECTION 2.03.    Requests for Revolving Borrowings.    To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a LIBO Rate Borrowing, not later than
11:00 a.m., Houston, Texas time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., Houston, Texas time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., Houston, Texas time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

          (i)  the aggregate amount of the requested Borrowing;

         (ii)  the date of such Borrowing, which shall be a Business Day;

        (iii)  whether such Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing;

        (iv)  in the case of a LIBO Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term "Interest Period"; and

16

--------------------------------------------------------------------------------






         (v)  the location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

        If no election as to the Type of Revolving Borrowing is specified, then
the requested Revolving Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

        SECTION 2.04.    Intentionally Omitted.    

        SECTION 2.05.    Swingline Loans.    

        (a)   Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

        (b)   To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Houston, Texas time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Borrower's designated bank (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Houston, Texas time, on the requested date of such Swingline Loan.

        (c)   The Swingline Lender shall by written notice given to the
Administrative Agent not later than 10:00 a.m., Houston, Texas time, within five
(5) Business Days of any advance under a Swingline Loan require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender's Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender's Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such

17

--------------------------------------------------------------------------------






Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

        SECTION 2.06.    Letters of Credit.    

        (a)   General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

        (b)   Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank's standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $20,000,000
and (ii) the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments.

        (c)   Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

        (d)   Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank,

18

--------------------------------------------------------------------------------






such Lender's Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

        (e)   Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Houston, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Houston, Texas time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower's obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

        (f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor

19

--------------------------------------------------------------------------------






any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

        (g)   Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

        (h)   Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

        (i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall

20

--------------------------------------------------------------------------------






continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

        (j)    Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 7.01 (h) or (i). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Debt has been accelerated, be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

        SECTION 2.07.    Funding of Borrowings.    

        (a)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

        (b)   Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.

21

--------------------------------------------------------------------------------



        SECTION 2.08.    Interest Elections.    

        (a)   Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a LIBO Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

        (b)   To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

        (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

          (i)  the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

         (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
LIBO Rate Borrowing; and

        (iv)  if the resulting Borrowing is a LIBO Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

        If any such Interest Election Request requests a LIBO Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

        (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

        (e)   If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBO Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid, each
LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

22

--------------------------------------------------------------------------------






        SECTION 2.09.    Termination and Reduction of Commitments.    

        (a)   Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

        (b)   The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is at least equal to $250,000 and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures would exceed the total Commitments.

        (c)   The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

        SECTION 2.10.    Repayment of Loans; Evidence of Debt.    

        (a)   The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

        (c)   The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

        (d)   The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Debt in accordance with the terms of this Agreement.

        (e)   All Loans will be evidenced by a Note. In such event, the Borrower
shall execute and deliver to each Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times

23

--------------------------------------------------------------------------------






(including after assignment pursuant to Section 9.04) be represented by one or
more Notes in such form payable to the order of the payee named therein.

        SECTION 2.11.    Prepayment of Loans.    

        (a)   The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

        (b)   The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBO Rate Borrowing, not later than 11:00 a.m., Houston, Texas
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Houston, Texas time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

        (c)   The Borrower shall prepay the Loans in the event of either of the
following:

          (i)  Without limiting the obligation of the Borrower to obtain the
consent of the Required Lenders pursuant to Section 6.03 hereof to any
Disposition not otherwise permitted hereunder, in the event that the Net
Available Proceeds of any Disposition (in a single transaction or series of
transactions) as to which a prepayment has not yet been made under this
Section 2.11(c)(i), shall exceed $5,000,000 then, no later than five Business
Days prior to the occurrence of the Disposition, the Borrower will deliver to
the Lenders a statement, certified by the chief financial officer of the
Borrower, in form and detail reasonably satisfactory to the Administrative
Agent, of the amount of the Net Available Proceeds of the Disposition and will
prepay the Loans in an aggregate amount equal to 100% of the Net Available
Proceeds of the Disposition.

         (ii)  Upon any Equity Issuance (excluding any Equity Issuance under
convertible debt or which will be used to repay convertible debt), the Borrower
shall prepay the Loans in an aggregate amount equal to 50% of the Net Available
Proceeds thereof, provided that

        (A)  if the chief financial officer of the Borrower certifies to the
Administrative Agent that, without effecting an Equity Issuance, the Borrower
will not be able to pay principal of or interest on the Loans when due, all Net
Available Proceeds of such Equity Issuance shall be applied directly by the
Person making the equity investment to the payment of such principal and/or
interest;

        (B)  if an Investment does not require Lender approval or if the
Required Lenders shall have expressly approved an Investment or other
acquisition by the Borrower or any of its Subsidiaries (which approval may be
withheld by the Required Lenders in their sole discretion) that was proposed by
the Borrower to the Lenders and the written materials furnished to the Lenders
describing such Investment or other acquisition described in

24

--------------------------------------------------------------------------------






reasonable detail an Equity Issuance that would be used to finance such
Investment or acquisition, none of the Net Available Proceeds of such Equity
Issuance shall be required to be applied to the prepayment of the Loans or the
reduction of the Commitments; and

        (C)  the Borrower shall not be required to prepay any Loan if (x) the
obligation to make such Loan was permitted pursuant to Section 6.04(e) and
(y) such Loan was used to finance Capital Expenditures for the construction of
fixed assets, plant, furniture, fixtures and equipment and such construction has
not substantially been completed on the date of such Equity Issuance.

        No prepayment under this Section 2.11(c) will reduce the Commitment of
any Lender.

        SECTION 2.12.    Fees.    

        (a)   The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a "Commitment Fee"), which shall accrue
at the Applicable Rate on the average daily amount of the unused Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Commitment Fee shall continue to accrue on the daily
amount of such Lender's Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued Commitment Fee shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any Commitment Fee
accruing after the date on which the Commitments terminate shall be payable on
demand. All Commitment Fee shall be computed on the basis of a year of 360 days
and shall Rate on the daily amount of the unused Commitment of such Lender
during the period from and be payable for the actual number of days elapsed
(including the first day but excluding the last day).

        (b)   The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBO Rate Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of one-eighth of one percent (1/8%) per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank's
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

25

--------------------------------------------------------------------------------






        (c)   When the total of outstanding Loans and LC Exposure is less than
33% of the Commitment, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender a non-utilization fee equal to 0.125% of such
average unused Commitment (the "Non-Utilization Fee"). Accrued Non-Utilization
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitment terminated,
commencing on the first such date to occur after the date hereof; provided that
any Non-Utilization Fee accruing after the date on which the Commitments
terminate shall be payable on demand. All Non-Utilization Fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
Non-Utilization Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

        (d)   The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

        (e)   All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
Commitment Fees, Non-Utilization Fees and participation fees, to the Lenders.
Fees paid shall not be refundable under any circumstances.

        SECTION 2.13.    Interest.    

        (a)   The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate,
but in no event to exceed the Maximum Rate.

        (b)   The Loans comprising each LIBO Rate Borrowing shall bear interest,
in the case of a LIBO Rate Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate, but in no event to exceed
the Maximum Rate.

        (c)   Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to the Past Due Rate.

        (d)   Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBO Rate Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

        (e)   All interest hereunder shall be computed on the basis of a year of
360 days, (i) unless such calculation would exceed the Maximum Rate, in which
case interest shall be calculated on the per annum basis of a year of 365 or
366 days, as the case may be, and (ii) except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

26

--------------------------------------------------------------------------------






        SECTION 2.14.    Alternate Rate of Interest.    If prior to the
commencement of any Interest Period for a LIBO Rate Borrowing:

        (a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the or the LIBO Rate for such Interest Period; or

        (b)   the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBO Rate Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a LIBO Rate Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that, if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

        SECTION 2.15.    Increased Costs.    

        (a)   If any Change in Law shall:

          (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or the Issuing Bank; or

         (ii)  impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or LIBO Rate Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

        (b)   If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.

27

--------------------------------------------------------------------------------






        (c)   A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

        (d)   Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or the Issuing Bank's right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

        SECTION 2.16.    Break Funding Payments.    In the event of (a) the
payment of any principal of any LIBO Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBO Rate Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith) or (d) the
assignment of any LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a LIBO
Rate Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

        SECTION 2.17.    Taxes.    

        (a)   Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

28

--------------------------------------------------------------------------------



        (b)   In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)   The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

        (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (e)   Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

        (f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

        SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    

        (a)   The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Houston, Texas time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New

29

--------------------------------------------------------------------------------



York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

        (b)   If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

        (c)   If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

        (d)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

30

--------------------------------------------------------------------------------






        (e)   If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e) , 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.

        SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.    

        (a)   If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

        (b)   If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

        SECTION 2.20.    Increase of Commitments.    By written notice sent to
the Administrative Agent (which the Administrative Agent shall promptly
distribute to the Lenders), the Borrower may request an increase of the
aggregate amount of the Commitments (i) by an aggregate amount equal to any
integral multiple of $5,000,000 and not less than $10,000,000 and (ii) to an
aggregate amount not to exceed $100,000,000; provided that (i) no Default shall
have occurred and be continuing, (ii) the aggregate amount of the Commitments
shall not have been reduced, nor shall the Borrower have given notice of any
such reduction under Section 2.09, (iii) the aggregate amount of the Commitments
shall not previously have been increased pursuant to this Section 2.20 more than
three (3) times, and (iv) the construction of the Moshannon Valley project shall
have been satisfactorily completed and payments have commenced by the Federal
Bureau of Prisons under the Correctional and Detention Facility Contract for
such project.. No Lender shall have any obligation to increase its Commitment. A
Lender's decision whether to increase its Commitment under this Section 2.20 if
it is requested to do so shall be made in such Lender's sole and absolute
discretion and any failure to respond to a request shall be deemed a decision by
such Lender that it will not increase its Commitment. If one or more of

31

--------------------------------------------------------------------------------



the Lenders is not increasing its Commitment, then, with notice to the
Administrative Agent and the other Lenders, another one or more financial
institutions, each as approved by the Borrower and the Administrative Agent (a
"New Lender"), may commit to provide an amount equal to the aggregate amount of
the requested increase that will not be provided by the existing Lenders (the
"Increase Amount"); provided, that the Commitment of each New Lender shall be at
least $5,000,000 and the maximum number of New Lenders after the Effective Date
shall be ten (10). Upon receipt of notice from the Administrative Agent to the
Lenders and the Borrower that the Lenders, or sufficient lenders and New Lenders
have agreed to commit to an aggregate amount equal to the Increase Amount (or
such lesser amount as the Borrower shall agree, which shall be at least
$10,000,000 and an integral multiple of $5,000,000 in excess thereof), then:
provided that no Default exists at such time or after giving effect to the
requested increase, the Borrower, the Administrative Agent, and the Lenders
willing to increase their respective Commitments and the New Lenders (if any)
shall execute and deliver an "Increase Commitment Supplement" (herein so called)
in the form attached hereto as Exhibit "B" hereto. If all existing Lenders shall
not have provided their pro rata portion of the requested increase, on the
effective date of the Increase Commitment Supplement the Borrower shall request
a borrowing hereunder which shall be made only by the Lenders who have increased
their Commitment and, if applicable, the New Lenders. The proceeds of such
borrowing shall be utilized by the Borrower to repay the Lenders who did not
agree to increase their Commitments, such borrowing and repayment to be an
amounts sufficient so that after giving effect thereto, the Loans shall be held
by the Lenders pro rata according to their Commitments.

ARTICLE III

Representations and Warranties

        The Borrower represents and warrants to the Lenders that:

        SECTION 3.01.    Organization; Powers.    Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

        SECTION 3.02.    Authorization; Enforceability.    The Transactions are
within the Borrower's corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

        SECTION 3.03.    Governmental Approvals; No Conflicts.    The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

32

--------------------------------------------------------------------------------





        SECTION 3.04.    Financial Condition; No Material Adverse Effect.    

        (a)   The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2003, reported
on by PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended March 31,
2004. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

        (b)   Since March 31, 2004, there has been no Material Adverse Effect in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole.

        SECTION 3.05.    Properties.    

        (a)   Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and subject to Permitted Encumbrances.

        (b)   Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

        SECTION 3.06.    Litigation and Environmental Matters.    

        (a)   There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

        (b)   Except for the Disclosed Matters on Schedule 3.06 attached hereto
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

        (c)   Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

        SECTION 3.07.    Compliance with Laws and Agreements.    Except for the
Disclosed Matters on Schedule 3.07 attached hereto, each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

        SECTION 3.08.    Investment and Holding Company Status.    Neither the
Borrower nor any of its Subsidiaries is (a) an "investment company" as defined
in, or subject to regulation under, the

33

--------------------------------------------------------------------------------




Investment Company Act of 1940 or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

        SECTION 3.09.    Taxes.    Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

        SECTION 3.10.    ERISA.    No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

        SECTION 3.11.    Disclosure.    Except for the Disclosed Matters on
Schedule 3.11 attached hereto, the Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

        SECTION 3.12.    Subsidiaries, Etc.    Set forth in Schedule 3.12 hereto
is a complete and correct list, as of the date hereof, of all of the
Subsidiaries of the Borrower, together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding
ownership interests in such Subsidiary and (iii) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests. Except as disclosed in
Schedule 3.12 hereto, (x) each of the Borrower and its Subsidiaries owns, free
and clear of Liens (other than Liens created pursuant to the Security Documents
and other than Permitted Encumbrances), and has the unencumbered right to vote,
all outstanding ownership interests in each Person shown to be held by it in
Schedule 3.12 hereto, (y) all of the issued and outstanding Capital Stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

        SECTION 3.13.    Real Property.    Set forth on Schedule 3.13 hereto is
a list, as of the Effective Date, of all of the real property interests held by
the Borrower and its Subsidiaries, indicating in each case whether the
respective property is owned or leased, the location of the respective property,
and the book value of each property.

        SECTION 3.14.    Swap Agreements.    Set forth on Schedule 3.14 hereto
is a list, as of the Effective Date, of all Swap Agreements of the Borrower and
each Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), all credit

34

--------------------------------------------------------------------------------




support agreements relating thereto (including any margin required or supplied),
and the counter party to each such agreement.


ARTICLE IV

Conditions


        SECTION 4.01.    Effective Date.    The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

        (a)   The Administrative Agent (or its counsel) shall have received from
each party hereto a counterpart of this Agreement, the Notes, Subsidiary
Guarantees and the Security Documents, each signed on behalf of the respective
parties.

        (b)   The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Locke Liddell & Sapp LLP, counsel for the Borrower, and
covering such other matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

        (c)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
its Subsidiaries, the authorization of the Transactions and any other legal
matters relating to the Borrower and its Subsidiaries, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

        (d)   The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with (i) the conditions set forth
in paragraphs (a) and (b) of Section 4.02 and (ii) the Total Leverage Ratio
based on the most recent Four Quarter Period.

        (e)   The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

        (f)    The Administrative Agent shall have received evidence of the
simultaneous closing and funding of the Senior Notes.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Houston, Texas time, on the Effective Date (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

        SECTION 4.02.    Each Credit Event.    The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

        (a)   The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

        (b)   At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

35

--------------------------------------------------------------------------------






Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V

Affirmative Covenants


        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

        SECTION 5.01.    Financial Statements; Ratings Change and Other
Information.    The Borrower will furnish to the Administrative Agent and each
Lender:

        (a)   within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers, LLP or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

        (b)   within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

        (c)   concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto; (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.09, 6.10, 6.11, 6.12 and
6.13; (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;
(iv) reporting the existence of (including all information and representations
and warranties contained in Section 3.12 hereof) any Subsidiaries of the
Borrower that have not been reported to the Administrative Agent either on
Schedule 3.12 attached hereto or in a Compliance Certificate previously
delivered in accordance with this Section 5.01(c) ; and (v) reporting any
capital projects or acquisitions within such period that have been consummated
within the limitation set forth in Section 6.04(e) hereof;

        (d)   concurrently with any delivery of financial statements under
clause (a) above, a copy of any management letter of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial

36

--------------------------------------------------------------------------------






statements of any Default (which management letter may be limited to the extent
required by accounting rules or guidelines);

        (e)   promptly after the same become publicly available, copies of all
registration statements, periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

        (f)    as soon as available and in any event within 45 days after the
end of each quarterly fiscal period of each fiscal year of the Borrower, a
statement of occupancy rates, revenue, and operating income at each of the
facilities owned or maintained by the Borrower and its Subsidiaries as at the
end of such period, from the beginning of the respective fiscal year to the end
of such fiscal quarter, in each case setting forth in comparative form the
corresponding figures for the corresponding periods in the budget for such
facility;

        (g)   as soon as available and in any event within ten (10) Business
Days after each quarterly fiscal period of each fiscal year of the Borrower, a
report, in form and substance satisfactory to the Administrative Agent, setting
forth as of the last Business Day of such period a true and complete list of all
Swap Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value therefor, any new credit support
agreements relating thereto not listed on Schedule 3.14, any margin required or
supplied under any credit support document, and the counter party to each such
agreement; and

        (h)   promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

        SECTION 5.02.    Notices of Material Events.    The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

        (a)   the occurrence of any Default;

        (b)   the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

        (c)   the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$3,000,000;

        (d)   promptly after the termination or expiration prior to its stated
maturity of any Correctional and Detention Facility Contract with annual
revenues in excess of $15,000,000, either as a single such contract or the
aggregate of multiple contracts during the Borrower's fiscal year, pro forma
financial projections prepared by the Borrower demonstrating that after giving
effect to such termination or expiration (and any replacement Correctional and
Detention Facility Contract therefor) the Borrower will be in compliance with
its obligations under Sections 6.09, 6.10, 6.11, 6.12, 6.13 and 6.14 hereof for
the period commencing on the date of such termination and ending on the last day
of the Availability Period; and

        (e)   any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

37

--------------------------------------------------------------------------------






Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

        SECTION 5.03.    Existence; Conduct of Business.    The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

        SECTION 5.04.    Payment of Obligations.    The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

        SECTION 5.05.    Maintenance of Properties; Insurance.    The Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The Borrower will
in any event maintain (with respect to itself and each of its Subsidiaries):

        (a)   Casualty Insurance—insurance against loss or damage covering all
of the tangible real and personal Property and improvements of the Borrower and
each of its Subsidiaries by reason of any Peril (as defined below) in such
amounts (subject to such reasonable and customary deductibles as shall be
satisfactory to the Administrative Agent) as shall be reasonable and customary
and sufficient to avoid the insured named therein from becoming a co-insurer of
any loss under such policy but in any event in an amount (i) in the case of
fixed assets and equipment (excluding vehicles), at least equal to 100% of the
actual replacement cost of such assets, subject to deductibles as aforesaid and
(ii) in the case of inventory, not less than the fair market value thereof,
subject to deductibles as aforesaid, provided that insurance in respect of
Perils consisting of floods shall not be required to be obtained except upon
30 days' prior notice from the Administrative Agent.

        (b)   Automobile Liability Insurance for Bodily Injury and Property
Damage—insurance against liability for bodily injury and property damage in
respect of all vehicles (whether owned, hired or rented by the Borrower or any
of its Subsidiaries) at any time located at, or used in connection with, its
Properties or operations in such amounts as are then customary for vehicles used
in connection with similar Properties and businesses, but in any event to the
extent required by applicable law.

        (c)   Comprehensive General Liability and Professional Liability
Insurance—insurance against claims for bodily injury, death or Property damage
occurring on, in or about the Properties (and adjoining streets, sidewalks and
waterways) of the Borrower and its Subsidiaries and professional liability
insurance, in an amount equal to at least $10,000,000.

        (d)   Workers' Compensation Insurance—workers' compensation insurance
(including, without limitation, Employers' Liability Insurance) to the extent
required by applicable law.

38

--------------------------------------------------------------------------------






        (e)   Business Interruption Insurance—insurance against loss of
operating income (up to an aggregate amount equal to $20,000,000 and subject to
a deductible, or self-insured amount, not in excess of $250,000) by reason of
any Peril.

Such insurance shall be written by financially responsible companies selected by
the Borrower and (except for automobile insurance) having an A.M. Best rating of
"A" or better and being in a financial size category of VII or larger (or, with
respect to professional liability insurance only, an equivalent rating by a
European equivalent of A.M. Best), or by other companies acceptable to the
Administrative Agent, and (other than for workers' compensation) shall name the
Administrative Agent as loss payee (to the extent covering risk of loss or
damage to tangible property) and as an additional insured as its interests may
appear (to the extent covering any other risk). Each policy referred to in this
Section 5.05 shall provide that it will not be canceled or reduced, or allowed
to lapse without renewal, except after not less than 30 days' notice to the
Administrative Agent and shall also provide that the interests of the
Administrative Agent and the Lenders shall not be invalidated by any act or
negligence of the Borrower or any Person having an interest in any Property
covered by the Mortgage nor by occupancy or use of any such Property for
purposes more hazardous than permitted by such policy nor by any foreclosure or
other proceedings relating to such Property. The Borrower will advise the
Administrative Agent promptly of any significant policy cancellation (other than
any such cancellation in connection with the replacement thereof), reduction or
amendment.

        On or before the Closing Date, the Borrower will deliver to the
Administrative Agent certificates of insurance satisfactory to the
Administrative Agent evidencing the existence of all insurance required to be
maintained by the Borrower hereunder setting forth the respective coverages,
limits of liability, carrier, policy number and period of coverage and showing
that such insurance will remain in effect through the December 31 falling at
least four months after the date hereof, subject only to the payment of premiums
as they become due. Thereafter, the Borrower will maintain all insurance
required to be maintained by the Borrower hereunder through the December 31 of
each subsequent calendar year as long as any Debt or Commitments are outstanding
under this Agreement, subject only to the payment of premiums as they become due
and the availability of such coverage. In addition, the Borrower will not modify
any of the provisions of any policy with respect to professional liability
insurance without delivering the original copy of the endorsement reflecting
such modification to the Administrative Agent accompanied by a written report of
Summit Global Partners, or any other firm of independent insurance brokers of
nationally recognized standing, stating that, in their opinion, such policy (as
so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section 5.05,
and is comparable in all respects with insurance carried by responsible owners
and operators of businesses similar to those of the Borrower and its
Subsidiaries. The Borrower will not obtain or carry separate insurance
concurrent in form or contributing in the event of loss with that required by
this Section 5.05 unless the Administrative Agent is an additional insured
thereunder, with loss payable as provided herein. The Borrower will immediately
notify the Administrative Agent whenever any such separate insurance is obtained
and shall deliver to the Administrative Agent the certificates evidencing the
same.

        Without limiting the obligations of the Borrower under the foregoing
provisions of this Section 5.05, in the event the Borrower shall fail to
maintain in full force and effect insurance as required by the foregoing
provisions of this Section 5.05, then the Administrative Agent may (upon notice
to the Borrower), but shall have no obligation so to do, procure insurance
covering the interests of the Lenders and the Administrative Agent in such
amounts and against such risks as the Administrative Agent shall deem
appropriate, and the Borrower shall reimburse the Administrative Agent in
respect of any premiums paid by the Administrative Agent in respect thereof.

        For purposes hereof, the term "Peril" shall mean, collectively, fire,
lightning, flood, windstorm, hail, explosion, riot and civil commotion,
vandalism and malicious mischief, damage from aircraft, vehicles

39

--------------------------------------------------------------------------------




and smoke and all other perils covered by the "all-risk" endorsement then in use
in the jurisdictions where the Properties of the Borrower and its Subsidiaries
are located.

        SECTION 5.06.    Books and Records; Inspection Rights.    The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

        SECTION 5.07.    Compliance with Laws.    The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

        SECTION 5.08.    Use of Proceeds and Letters of Credit.    The proceeds
of the Loans will be used only for general corporate purposes, including,
without limitation, refinance of existing debt, working capital, capital
expenditures, and acquisitions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support general corporate purposes,
including, without limitation, refinance of existing debt, working capital, and
capital expenditures.

        SECTION 5.09.    Certain Obligations Respecting Subsidiaries.    

        (a)   The Borrower will, and will cause each of its Subsidiaries to,
take such action from time to time as shall be necessary to ensure that each of
its Subsidiaries is a Wholly Owned Subsidiary.

        (b)   The Borrower will take such action, and will cause each of its
Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all Subsidiaries of the Borrower are Subsidiary Guarantors and,
thereby, parties hereunder. Without limiting the generality of the foregoing, in
the event that the Borrower or any of its Subsidiaries shall form or acquire any
new Subsidiary, the Borrower or the respective Subsidiary will cause such new
Subsidiary to become a "Subsidiary Guarantor" hereunder pursuant to a written
instrument in form and substance satisfactory to each Lender and the
Administrative Agent, and to deliver such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as any Lender or the
Administrative Agent shall have requested. Upon the creation of any new
Subsidiaries, the stock thereof shall be pledged as collateral for the Loans and
such new Subsidiary shall enter into an amendment of the Security Agreement and
Negative Pledge to ensure that they are a party thereunder.

        SECTION 5.10.    Property.    

        (a)   Borrower and its Subsidiaries agree with respect to any real
estate either owned in fee simple or leased (except for properties subject to
the MCF Debt) by the Borrower or any of its Subsidiaries with a book value of
more than $2,000,000, at Borrower's expense, to do the following,:

        (i)    to furnish to the Administrative Agent one or more Mortgages
covering its interest in such real property;

        (ii)   to furnish to the Administrative Agent evidence to the
satisfaction of the Administrative Agent that the such real property is not
subject to any Lien (other than Liens permitted under Section 6.02 hereof);

        (iii)  to furnish to the Administrative Agent a copy of a previously
issued title policy and a nothing further certificate dated within fifteen
(15) days prior to the filing of the Mortgage

40

--------------------------------------------------------------------------------






evidencing, to the satisfaction of the Administrative Agent, that the such real
property is not subject to any Lien (other than Liens permitted under
Section 6.02 hereof);

        (iv)  to furnish to the Administrative Agent evidence of insurance of
such interest in real property in accordance with Section 5.05 hereof;

        (v)   the Administrative Agent will have received evidence of the flood
zone status of each such interest in real property; and

        (vi)  if such interest is a leasehold and the lease requires it, at
Administrative Agent's request, to provide a landlord's consent permitting the
mortgage of such interest.

        (b)   After the Effective Date, if the Borrower or any Subsidiary
acquires an interest in real property either owned in fee simple or leased
(except for properties subject to the MCF Debt) by the Borrower or any of its
Subsidiaries with a book value of more than $2,000,000, such party shall notify
the Administrative Agent of such acquisition or lease of such property and
agrees to do the following, at Borrower's expense:

        (i)    to furnish to the Administrative Agent one or more Mortgages
covering such real property;

        (ii)   to furnish to the Administrative Agent a copy of a previously
issued title policy (or such other evidence of the status of the title) and a
nothing further certificate dated within fifteen (15) days prior to the filing
of the Mortgage evidencing, to the satisfaction of the Administrative Agent,
that the such real property is not subject to any Lien (other than Liens
permitted under Section 6.02 hereof);

        (iii)  to furnish to the Administrative Agent evidence of insurance of
such interest in real property in accordance with Section 5.05 hereof;

        (iv)  the Administrative Agent will have received evidence of the flood
zone status of each such interest in real property; and

        (v)   if such interest is a leasehold and the lease requires it, at
Administrative Agent's request, to provide a landlord's consent permitting the
mortgage of such interest.

        (c)   During the continuance of any Default, upon the request of the
Administrative Agent, at the Borrower's expense, Borrower agrees to furnish the
Administrative Agent an updated environmental report on all real property
secured by a Mortgage pursuant to this Agreement.

Mortgages given for the benefit of Lender in accordance with this Section 5.10
will be released by the Administrative Agent upon the Disposition of real
property in accordance with this Agreement.


ARTICLE VI

Negative Covenants


        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

        SECTION 6.01.    Indebtedness.    The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

        (a)   Indebtedness created hereunder;

        (b)   Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

41

--------------------------------------------------------------------------------






        (c)   Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

        (d)   Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

        (e)   Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit;

        (f)    Indebtedness of the Borrower and its Subsidiaries secured by
Liens permitted under Section 6.02(e) hereof up to but not exceeding $5,000,000
at any one time outstanding;

        (g)   Swap Agreements permitted under Section 6.05 hereof;

        (h)   other unsecured Indebtedness in an aggregate principal amount not
exceeding $3,000,000 at any time outstanding;

        (i)    the Senior Notes; and

        (j)    bonds, deposits or other surety obligations required pursuant to
Correctional and Detention Facility Contracts not to exceed $25,000,000 at any
one time outstanding.

        SECTION 6.02.    Liens.    The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

        (a)   Permitted Encumbrances;

        (b)   any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

        (c)   any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

        (d)   Liens arising out of Swap Agreements with Lenders or Lender
Affiliates; and

        (e)   Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets,
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and (v) such security interests do not secure
Indebtedness more than $5,000,000.

42

--------------------------------------------------------------------------------






        SECTION 6.03.    Fundamental Changes.    

        (a)   The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Person may merge into the Borrower or any
Subsidiary in a transaction in which the surviving entity is the Borrower or a
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Subsidiary and (iv) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a Wholly Owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

        (b)   The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

        (c)   The Borrower will not, and will not permit any Subsidiary to make
a Disposition, unless:

        (i)    the Borrower or such Subsidiary, as the case may be, receives
consideration at least equal to the fair market value (such fair market value to
be determined on the date of contractually agreeing to such Disposition), as
determined in good faith by the board of directors of the Borrower (including as
to the value of all non-cash consideration), of the shares and assets subject to
such Disposition;

        (ii)   at least 80% of the consideration from such Disposition received
by the Borrower or such Subsidiary, as the case may be, is in the form of cash
or Permitted Investments; and

        (iii)  an amount equal to 100% of the Net Available Proceeds from such
Disposition is applied by the Borrower or such Subsidiary, as the case may be,
to the Loans if required by Section 2.11(c).

        SECTION 6.04.    Investments, Loans, Advances, Guarantees and
Acquisitions.    The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger) any
Capital Stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

        (a)   Permitted Investments;

        (b)   investments by the Borrower in the Capital Stock of its
Subsidiaries;

        (c)   loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary;

        (d)   Guarantees constituting Indebtedness permitted by Section 6.01;

        (e)   Additional investments in capital projects (relating to new
contracts, expansions of existing facilities or new facilities), and
acquisitions up to, but not exceeding, $10,000,000 per

43

--------------------------------------------------------------------------------






capital project or acquisition (excluding the CSI Acquisition); provided,
however, that if the Total Leverage Ratio calculated under Section 6.10 hereof
is less than 3.50 to 1.00 for two consecutive fiscal quarters prior to such
proposed capital project or acquisition, then, without Required Lenders'
approval, Borrower can enter into acquisitions or capital projects up to
$15,000,000 each;

        (f)    Loans or advances by the Borrower or any of its Subsidiaries to
employees in the ordinary course of business in an aggregate amount at any one
time outstanding not to exceed $250,000;

        (g)   The CSI Acquisition; and

        (h)   Additional investments not to exceed $3,000,000 existing at any
one time.

        SECTION 6.05.    Swap Agreements.    The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

        SECTION 6.06.    Restricted Payments.    The Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries; (c) repurchase shares of its Capital Stock so long as the
aggregate amount paid by the Borrower for all such repurchases does not exceed
$10,000,000 in any fiscal year of the Borrower, and (d) declare or make stock
splits which do not decrease the percentage ownership of any Person in any class
of the Capital Stock of the Borrower.

        SECTION 6.07.    Transactions with Affiliates.    The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm's-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Wholly Owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06, and (d) service by any Affiliate who is an individual as a
director, officer, or employee of the Borrower or any of its Subsidiaries for
which reasonable compensation is received.

        SECTION 6.08.    Restrictive Agreements.    The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such

44

--------------------------------------------------------------------------------




restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, and (vi) clause (a) and (b) of the
foregoing shall not apply to restrictions or conditions imposed by the Senior
Notes.

        SECTION 6.09.    Bank Leverage Ratio.    The Borrower and its
Subsidiaries will not permit the ratio of Bank Debt to EBITDA, based on the most
recent Four Quarter Period, to be greater than 1.50 to 1.00 from the Effective
Date through the Maturity Date.

        SECTION 6.10.    Total Leverage Ratio.    The Borrower and its
Subsidiaries will not permit the Total Leverage Ratio, based on the most recent
Four Quarter Period, for any fiscal quarter ending during the period set forth
below under the heading "Period" to be greater than the ratio set forth below
under the heading "Ratio."

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Effective Date
through June 30, 2004   5.50 to 1
September 30, 2004
through December 31, 2004
 
5.85 to 1
March 31, 2005 through
December 31, 2005
 
5.50 to 1
March 31, 2006
 
5.00 to 1
June 30, 2006
 
4.75 to 1
September 30, 2006
 
4.50 to 1
December 31, 2006
through March 31, 2007
 
4.25 to 1
June 30, 2007 through
September 30, 2007
 
4.00 to 1
December 31, 2007
through Maturity Date
 
3.75 to 1

        SECTION 6.11.    Fixed Charge Coverage Ratio.    The Borrower and its
Subsidiaries will not permit the Fixed Charge Coverage Ratio, based on the most
recent Four Quarter Period, for any fiscal quarter ending during the period set
forth below under the heading "Period" to be less than the ratio set forth below
under the heading "Ratio."

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Effective Date
through December 31, 2005   1.10 to 1
March 31, 2006
through Maturity Date
 
1.20 to 1

45

--------------------------------------------------------------------------------



        SECTION 6.12.    Net Worth.    The Borrower and its Subsidiaries will
not permit its Net Worth, as at the last day of any fiscal quarter of the
Borrower and its Subsidiaries on a consolidated basis, to be less than the sum
of the following:

        (a)   $141,000,000; plus

        (b)   an amount equal to 50% of the aggregate net income of the Borrower
and its Subsidiaries (determined on a consolidated basis in accordance with
GAAP) for each fiscal quarter of the Borrower for which such net income is a
positive number, commencing with the fiscal quarter ending on June 30, 2004;
plus

        (c)   an amount equal to the aggregate Net Available Proceeds received
in respect to Equity Issuances from the period commencing after the Effective
Date and ending on the last day of such fiscal quarter.

        SECTION 6.13.    Asset Coverage.    The Borrower and its Subsidiaries
will not permit the ratio of the aggregate amount of all Eligible Accounts
Receivable to Bank Debt at any time to be less than 1.00 to 1.00.

        SECTION 6.14.    Capital Expenditures.    The Borrower will not, and
will not permit any of its Subsidiaries to, make any Capital Expenditures at any
time, except for the following: (a) Capital Expenditures in an aggregate amount
in any year not to exceed an amount equal to 3% of the total revenues of the
Borrower and its Subsidiaries for such year; and (b) Capital Expenditures made
in connection with eligible acquisitions and capital projects described pursuant
to Sections 6.04(e) and (g) hereof.

        SECTION 6.15.    Off-Balance Sheet Financing.    The Borrower and its
Subsidiaries will not enter into any Operating Lease without the approval of the
Required Lenders.

        SECTION 6.16.    Sale/Leaseback Transactions.    The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement with
any Person whereby the Borrower or such Subsidiary shall sell or otherwise
transfer more than $35,000,000 of its Property (in a single transaction or
series of transactions) whether now owned or hereafter acquired, and thereafter
rent or lease such Property or similar Property for substantially the same use
or uses as the Property sold or transferred.


ARTICLE VII

Events of Default; Remedies


        SECTION 7.01.    Events of Default.    If any of the following events
("Events of Default") shall occur:

        (a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

        (b)   the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three (3) days;

        (c)   any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

46

--------------------------------------------------------------------------------






        (d)   the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower's existence), 5.08, or 5.10;

        (e)   the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
provided however, to the extent Borrower is diligently pursuing to cure such
default, then Borrower shall be permitted another 30 days to cure, not to exceed
60 days after notice thereof;

        (f)    the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable notice and cure period;

        (g)   any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this Section 7.01(g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

        (h)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

        (i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 7.01(h) of this Article, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

        (j)    the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

        (k)   one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

        (l)    an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

47

--------------------------------------------------------------------------------






        (m)  a Change in Control shall occur;

        (n)   the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral stated to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 6.02
hereof or under the respective Security Documents), or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by Borrower or any applicable
Subsidiary; or

        (o)   15 Business Days shall have elapsed after any material
Correctional and Detention Facility Contract, or any series of such contracts
with the same Governmental Authority, with annual revenues in excess of
$15,000,000 shall have been terminated prior to its stated maturity (unless
during such 15 Business Day period the Borrower shall have demonstrated to the
satisfaction of the Administrative Agent and each Lender that such termination
will not have a Material Adverse Effect).

        SECTION 7.02.    Remedies.    

        (a)   In the case of an Event of Default (other than an event with
respect to the Borrower described in clause (h) or (i) of Section 7.01), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Debt to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans and Debt so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of Section 7.01, the Commitments shall automatically terminate
and the principal of the Debt then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

        (b)   In the case of the occurrence of an Event of Default referred to
in clauses (h) or (i) of Section 7.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Debt and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC Exposure as provided in Section 2.01(j)) shall become automatically
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.

        (c)   All proceeds received after maturity of the Notes, whether by
acceleration or otherwise shall be applied first to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Documents;
second to accrued interest on the Notes; third to fees; fourth pro rata to
principal outstanding on the Notes and other Debt; fifth to serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure; and
any excess shall be paid to the Borrower or as otherwise required by any
Governmental Authority.

        (d)   Swap Agreements between the Borrower and any of its Subsidiaries
and the Administrative Agent or a Lender and/or any Lender Affiliate are secured
by the Security

48

--------------------------------------------------------------------------------






Documents pari passu with all other Debt. As such, proceeds from Security
Documents shall be shared pro rata on all Debt. All proceeds received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied
first to reimbursement of expenses provided for in the Security Documents; next,
all such proceeds shall be split pro-rata between the Swap Agreements (which
form part of the Debt) on the one hand and all other Debt pursuant to this
Agreement on the other hand. Thereafter, all such proceeds applicable to the
Notes and other obligations under this Agreement shall be applied, first to
reimbursement of expenses and indemnities provided for in this Agreement; second
to accrued interest on the Notes; third to fees; fourth pro-rata to principal
outstanding on the Notes and other Debt; fifth to serve as cash collateral to be
held by the Agent to secure the LC Exposure; and any excess shall be paid to the
Borrower or as otherwise required by any Governmental Authority.

        (e)   Acceleration and termination of all Swap Agreements involving the
Administrative Agent or Lenders or the Lender Affiliates shall be governed by
the terms of the Swap Agreements.


ARTICLE VIII

The Administrative Agent


        Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

        The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV

49

--------------------------------------------------------------------------------




or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX

Miscellaneous


        SECTION 9.01.    Notices.    

        (a)   Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided

50

--------------------------------------------------------------------------------



for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

        (i)    if to the Borrower, to it at Cornell Companies, Inc., 1700 West
Loop South, Suite 1500, Houston, Texas 77027, Attention of John L. Hendrix,
Executive Vice President and CFO, (Telecopy No. 713/623-2853 and 713/623-0090)
(send copy to both);

        (ii)   if to the Administrative Agent, to JPMorgan Chase Bank, 707
Travis, Floor 9, Houston, Texas, 77002, Attention of Susan Garner, Vice
President (Telecopy No. 713/216-6262);

        (iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, 707 Travis,
Floor 9, Houston, Texas, 77002, Attention of Susan Garner, Vice President
(Telecopy No. 713/216-6262);

        (iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, 707
Travis, Floor 9, Houston, Texas, 77002, Attention of Susan Garner, Vice
President (Telecopy No. 713/216-6262); and

        (v)   if to any other Lender, to it at its address (or telecopy number)
set forth in Schedule 2.01 or as updated in its Administrative Questionnaire.

        (b)   Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

        (c)   Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

        SECTION 9.02.    Waivers; Amendments.    

        (a)   No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

        (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, except as contemplated in Section 2.20,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender

51

--------------------------------------------------------------------------------






affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of "Required Lenders" or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) except as
provided in this Agreement, release any Collateral (as defined in the Security
Agreement) without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.

        SECTION 9.03.    Expenses; Indemnity; Damage Waiver.    

        (a)   The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

        (b)   The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

52

--------------------------------------------------------------------------------



        (c)   To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender's Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

        (d)   To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

        (e)   All amounts due under this Section shall be payable promptly after
written demand therefor.

        SECTION 9.04.    Successors and Assigns.    

        (a)   The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

        (b)   (i)    Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

        (A)  the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 7.01 (a), (b),
(h) or (i) has occurred and is continuing, any other assignee; and

        (B)  the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.

        (ii)   Assignments shall be subject to the following additional
conditions:

        (A)  except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender's Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided

53

--------------------------------------------------------------------------------



that no such consent of the Borrower shall be required if an Event of Default
under Section 7.01 (a), (b), (h) or (i) has occurred and is continuing;

        (B)  each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;

        (C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

        (D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

        (E)  in the case of an assignment to a CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such CLO.

        For the purposes of this Section 9.04(b), the terms "Approved Fund" and
"CLO" have the following meanings:

        "Approved Fund" means (a) a CLO and (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

        "CLO" means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

        (iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

        (iv)  The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the

54

--------------------------------------------------------------------------------






contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

        (v)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

        (c)   (i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Debt owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

        (ii)   A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

        (d)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

        SECTION 9.05.    Survival.    All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit

55

--------------------------------------------------------------------------------



is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Debt,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

        SECTION 9.06.    Counterparts; Integration; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

        SECTION 9.07.    Severability.    Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 9.08.    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

        SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process.    

        (a)   This Agreement shall be construed in accordance with and governed
by the law of the State of Texas.

        (b)   The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of Texas sitting in Travis County and of the United States District
Court of the Southern District of Texas, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

56

--------------------------------------------------------------------------------






        (c)   The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

        (d)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 9.10.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 9.11.    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 9.12.    Confidentiality.    Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, "Information" means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

57

--------------------------------------------------------------------------------




        SECTION 9.13.    Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the "Charges"), shall exceed the
maximum lawful rate (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Debt or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

        SECTION 9.14.    Swap Agreements.    Notwithstanding anything to the
contrary contained herein, the terms and provisions of this Agreement shall not
apply to any Swap Agreements, except to the extent necessary for all Swap
Agreements with Lenders and/or their Affiliates to be secured by the Security
Documents on a pari passu basis with other Debt and for the proceeds from the
Security Documents to be applied as set forth in Section 7.02(d) hereof.

        [Remainder of page intentionally left blank]

58

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    BORROWER:
 
 
CORNELL COMPANIES, INC.
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
ADMINISTRATIVE AGENT:
 
 
JPMORGAN CHASE BANK, individually and as Administrative Agent
 
 
By:
/s/  SUSAN GARNER      

--------------------------------------------------------------------------------

Susan Garner, Vice President
 
 
SUBSIDIARIES:
 
 
CORNELL CORRECTIONS MANAGEMENT, INC., a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF TEXAS, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF RHODE ISLAND, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF CALIFORNIA, INC.,
a California corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer

--------------------------------------------------------------------------------



    CCG I CORPORATION, a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL ABRAXAS GROUP, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF ALASKA, INC.,
an Alaska corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL INTERVENTIONS, INC.,
an Illinois corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
WBP LEASING, INC., a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer

--------------------------------------------------------------------------------




 
 
CORNELL COMPANIES MANAGEMENT SERVICES
LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
Cornell Companies Management LP, a Delaware
limited partnership, its general partner
 
 
 
 
By:
 
Cornell Companies Administration, LLC,
a Delaware limited liability company, its general partner


 
 
 
 
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix,
Manager
 
 
CORNELL COMPANIES MANAGEMENT LP,
a Delaware limited partnership
 
 
By:
 
Cornell Companies Administration, LLC, a Delaware
limited liability company, its general partner
 
 
 
 
By:
 
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix,
Manager
 
 
CORNELL COMPANIES MANAGEMENT HOLDINGS,
LLC, a Delaware limited liability company
 
 
By:
 
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Manager
 
 
CORNELL COMPANIES ADMINISTRATION, LLC,
a Delaware limited liability company
 
 
By:
 
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Manager
 
 
LENDERS:
 
 
JPMORGAN CHASE BANK, individually
 
 
By:
 
/s/  SUSAN GARNER      

--------------------------------------------------------------------------------

Susan Garner, Vice President

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.
 
 
By:
 
/s/  DAVID A. BATSON      

--------------------------------------------------------------------------------

David A. Batson, Vice President
 
 
COMERICA BANK
 
 
By:
 
/s/  WILLIAM S. ROGERS      

--------------------------------------------------------------------------------

William S. Rogers, Vice President


 
 
SOUTHTRUST BANK
 
 
By:
        /s/  RON W. PFEIFFER      

--------------------------------------------------------------------------------

    Name:         Ron W. Pfeiffer

--------------------------------------------------------------------------------

    Title:         Vice President

--------------------------------------------------------------------------------


 
 
U. S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/  JOHN A. HOLLAND      

--------------------------------------------------------------------------------

John A. Holland, Senior Vice President

--------------------------------------------------------------------------------




EXHIBIT "A"


ASSIGNMENT AND ASSUMPTION

        Reference is made to the Credit Agreement dated as of June 24, 2004 (as
amended and in effect on the date hereof, the "Credit Agreement"), among
[            ], the Lenders named therein and JPMorgan Chase Bank, as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

        The Assignor named on the reverse hereof hereby sells and assigns,
without recourse, to the Assignee named on the reverse hereof, and the Assignee
hereby purchases and assumes, without recourse, from the Assignor, effective as
of the Assignment Date set forth on the reverse hereof, the interests set forth
on the reverse hereof (the "Assigned Interest") in the Assignor's rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit, LC Disbursements and Swingline Loans held by the Assignor on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

        This Assignment and Assumption is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.

        This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of Texas.

Date of Assignment:

Legal Name of Assignor:

        Legal Name of Assignee:

Assignee's Address for Notices:

Effective Date of Assignment
("Assignment Date"):

Facility


--------------------------------------------------------------------------------

  Principal Amount Assigned

--------------------------------------------------------------------------------

  Percentage Assigned of
Facility/Commitment (set forth,
to at least 8 decimals, as a
percentage of the
Facility and the
aggregate Commitments of all
Lenders thereunder)

--------------------------------------------------------------------------------

  Commitment Assigned:   $       %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Revolving Loans:            

--------------------------------------------------------------------------------



        The terms set forth above and on the reverse side hereof are hereby
agreed to:


 
 
[Name of Assignor], as Assignor
 
 
By:
        Name:         Title:  
 
 
[Name of Assignee], as Assignee
 
 
By:
        Name:         Title:  
 
 
 
 

        The undersigned hereby consent to the within assignment:1

Cornell Companies, Inc.   JPMorgan Chase Bank,
as Administrative Agent,
By:
 
 
 
By:
 
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:       Name:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

1Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

--------------------------------------------------------------------------------




EXHIBIT "B"


FORM OF INCREASED COMMITMENT SUPPLEMENT

        This INCREASED COMMITMENT SUPPLEMENT (this "Supplement") is dated as
of                        ,            and entered into by and among Cornell
Companies, Inc., a Delaware corporation (the "Borrower"), each of the banks or
other lending instruments which is a signatory hereto (the "Lenders"), JPMorgan
Chase Bank, as administrative agent for itself and the other Banks (in such
capacity, together with its successors in such capacity, the "Administrative
Agent"), and is made with reference to that certain Credit Agreement dated as of
June 24, 2004 (as amended, the "Credit Agreement"), by and among the Borrower,
the lenders party thereto and the Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.


RECITALS


        WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower
and the Lenders are entering into this Increased Commitment Supplement to
provide for the increase of the aggregate Commitments;

        WHEREAS, each Lender party [hereto and already a party to the Credit
Agreement] wishes to increase its Commitment [, and each Lender, to the extent
not already a Lender party to the Credit Agreement (herein a "New Lender"),
wishes to become a Lender party to the Credit Agreement];

        WHEREAS, the Lenders are willing to agree to supplement the Credit
Agreement in the manner provided herein.

        NOW THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

        Section 1.    Increase in Revolving Commitments.    Subject to the terms
and conditions hereof, each Lender severally agrees that its Commitment shall be
increased to [or in the case of a New Lender, shall be] the amount set forth
opposite its name on the signature pages hereof.

        Section 2.    New Lenders    Each New Lender (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent financial statements of the Borrower delivered
under Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (ii) agrees that it has, independently and without reliance upon the
Administrative Agent, any other Lender or any of their officers, directors,
subsidiaries or affiliates based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, any other Lender or any of their officers, directors,
subsidiaries or affiliates based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a "Lender" und the Credit Agreement and will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

        Section 3.    Conditions to Effectiveness.    Section 1 of this
Supplement shall become effective only upon the satisfaction of the following
conditions precedent:

        (a)   receipt by the Administrative Agent of an opinion of counsel to
the Borrower as to the matters referred to in Section 4.01 and 4.02 of the
Credit Agreement (with the term "Agreement" as used therein meaning this
Supplement for purposes of such option), dated the date hereof, satisfactory in
form and substance to the Agent;

--------------------------------------------------------------------------------



        (b)   Receipt by the Administrative Agent of certified copies of all
corporate action taken by the Borrower to authorize the execution, delivery and
performance of this Supplement; and

        (c)   Receipt by the Administrative Agent of a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Supplement and the other documents to be delivered hereunder.

        Section 4.    Representations and Warranties.    In order to induce the
Lenders to enter into this Supplement and to supplement the Credit Agreement in
the manner provided herein, the Borrower represents and warrants to the
Administrative Agent and each Lender that (a) the representations and warranties
contained in Article 4 of the Credit Agreement are and will be true, correct and
complete on and as of the effective date hereof to the same extent as though
made on and as of that date and for that purpose, this Supplement shall be
deemed to be included as part of the Agreement referred to therein, and (b) no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Supplement that would constitute a Default.

        Section 5.    Effect of Supplement.    The terms and provisions set
forth in this Supplement shall modify and supersede all inconsistent terms and
provisions set forth in the Credit Agreement and except as expressly modified
and superceded by this Supplement, the terms and provisions of the Credit
Agreement are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the Lenders agree that the
Credit Agreement as supplemented hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Any and all agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
term of the Credit Agreement as supplemented hereby, are hereby amended so that
any reference in such documents to the Credit Agreement shall mean a reference
to the Credit Agreement as supplemented hereby.

        Section 6.    Applicable Law.    This Supplement shall be governed by,
and construed in accordance with, the laws of the State of Texas and applicable
laws of the United States of America.

        Section 7.    Counterparts, Effectiveness.    This Supplement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and on telecopy counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute by one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
(other than the provisions of Section 1 hereof, the effectiveness of which is
governed by Section 3 hereof) shall become effective upon the execution of a
counterpart hereof by the Borrower, the Lenders and receipt by the Borrower and
the Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

        Section 8.    Entire Agreement.    This Supplement embodies the final,
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence or prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto there are no
unwritten oral agreements among the parties hereto.

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

New Total Revolving Commitment:     $  

--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, individually
and as the Agent


 
 
By:
 
           

--------------------------------------------------------------------------------

      Name:              

--------------------------------------------------------------------------------

      Title:              

--------------------------------------------------------------------------------


$  

--------------------------------------------------------------------------------


 
LENDER


 
 
By:
 
           

--------------------------------------------------------------------------------

      Name:              

--------------------------------------------------------------------------------

      Title:              

--------------------------------------------------------------------------------


$  

--------------------------------------------------------------------------------


 
LENDER


 
 
By:
 
           

--------------------------------------------------------------------------------

      Name:              

--------------------------------------------------------------------------------

      Title:              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT "C"


FORM OF BORROWING REQUEST

                    , 200  

JPMorgan Chase Bank
707 Travis Street, Floor 9
Houston, Texas 77002
Attention: Susan Garner

Ladies and Gentlemen:

        The undersigned, CORNELL COMPANIES, INC., a Delaware corporation
("Borrower"), refers to the Credit Agreement dated as of June 24, 2004 (as the
same may be amended or modified from time to time, the "Credit Agreement"),
among the Borrower, the Lenders, and the Administrative Agent, hereby gives you
irrevocable notice pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing, and in connection with that request
sets forth below the information relating to such proposed Borrowing (the
"Proposed Borrowing") as required by Section 2.03 of the Credit Agreement.
Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the Credit Agreement.

        The aggregate amount of the Proposed Borrowing is
$                        2.

(2)Any LIBO Rate Borrowing amount must be an integral multiple of $500,000 and
not less than $3,000,000. Any ABR Borrowing amount must be an integral multiple
of $500,000 and not less than $500,000.


        The Business Day of the Proposed Borrowing is                        .

        The facility under which the Proposed Borrowing is requested:

        Revolving Credit Facility:

        The Proposed Borrowing will be composed of a [LIBO Rate Borrowing] [ABR
Borrowing].

        The Interest Period for each LIBO Rate Borrowing made as part of the
Proposed Borrowing is [one] [two] [three] or [six] months or with the consent of
each Lender, [nine] or [twelve] months which will commence
on                        and end on                         (not to exceed the
Maturity Date).

        Including this Proposed Borrowing, there are            LIBO Rate
Borrowings (not to exceed twelve LIBO Rate Borrowings outstanding at any one
time).

        Swingline Loan:

        The Proposed Borrowing will be composed of an ABR Borrowing in an amount
that is an integral multiple of $50,000 and not less than $100,000.

        Including this Proposed Borrowing, the amount of the outstanding
Swingline Loans is $                        (not to exceed $5,000,000).

        The location and number of the Borrower's account to which funds are to
be disbursed are                        .

        The undersigned hereby certifies that the following statements are true
and correct on the date hereof, and will be true and correct on the date of the
Proposed Borrowing:

        (a)   The representations and warranties of Borrower contained in the
Credit Agreement and in each other Loan Documents are and will be true and
correct on and after giving effect to the Proposed Borrowing and the application
of the proceeds therefrom, as though made on the date of the Proposed Borrowing;
and

--------------------------------------------------------------------------------




        (b)   no Default has occurred and is continuing or would result from
such Proposed Borrowing or from the application of the proceeds therefrom.

    Very truly yours,
 
 
CORNELL COMPANIES, INC., a Delaware corporation
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT "D"


COMPLIANCE CERTIFICATE
FOR                  ENDED                         ("Subject Period")


JPMorgan Chase Bank,
    as Agent for itself and the other Lenders
    named in the Credit Agreement
707 Travis Street, Floor 9
Houston, Texas 77002
Attention: Susan Garner

Ladies and Gentlemen:

        The undersigned, CORNELL COMPANIES, INC., a Delaware corporation
("Borrower"), refers to the Credit Agreement dated as of June 24, 2004 (as the
same may be amended or modified from time to time, the "Credit Agreement"),
among the Borrower, the Lenders, and the Administrative Agent. Capitalized terms
used herein but not otherwise defined shall have the meaning set forth in the
Credit Agreement.

        This Compliance Certificate is delivered pursuant to Section 5.01(c) of
the Credit Agreement.

        I certify to the Administrative Agent that I am a Financial Officer of
Borrower on the date hereof and that:

1.During the Subject Period, no Default or Event of Default currently exists or
has occurred which has not been cured or waived by the Lenders or if a Default
has occurred, the details thereof and the action taken or proposed to be taken
with respect thereto is set forth below:


        ________________________________________________.

2.The Financial Statements attached hereto were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
position and results of operations of the Companies as of, and for the Subject
Period, subject to normal year-end audit adjustments and the absence of
footnotes.

3.Evidence of compliance by Borrower with the financial covenants of Sections
6.09, 6.10, 6.11, 6.12, 6.13 and 6.14 of the Credit Agreement as of the last day
of the Subject Period is set forth on the calculation worksheet attached as
ANNEX I to this Certificate.

4.The list of Subsidiaries is as previously reported on Schedule 3.12 of the
Credit Agreement (unless such Schedule is updated and attached to this
Certificate).

5.All capital projects or acquisitions within the Subject Period that have been
consummated within the limitation set forth in Section 6.04(e) are described and
set forth on ANNEX II to this Certificate.


    Very truly yours,
 
 
CORNELL COMPANIES, INC., a Delaware corporation
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




ANNEX I TO EXHIBIT "D"


Financial Covenants Calculation Worksheet

 
   
   
   
  In Compliance as of End of Subject Period (Please Indicate)

--------------------------------------------------------------------------------

1.   Bank Leverage Ratio—Section 6.09        
 
 
Maximum of 1.50 to 1.00. (Defined as Bank Debt to EBITDA)
 
Yes
 
No
2.
 
Total Leverage Ratio—Section 6.10
 
 
 
 
 
 
For any fiscal quarter ending during the period set forth below under the
heading "Period" to be greater than the ratio set forth below under the heading
"Ratio."
 
 
 
 
 
 
 
 
Period
 
Ratio
 
 
 
 
 
 
 
 
Effective Date
through June 30, 2004
 
5.50 to 1
 
Yes
 
No
 
 
 
 
September 30, 2004
through December 31, 2004
 
5.85 to 1
 
Yes
 
No
 
 
 
 
March 31, 2005 through
December 31, 2005
 
5.50 to 1
 
Yes
 
No
 
 
 
 
March 31, 2006
 
5.00 to 1
 
Yes
 
No
 
 
 
 
June 30, 2006
 
4.75 to 1
 
Yes
 
No
 
 
 
 
September 30, 2006
 
4.50 to 1
 
Yes
 
No
 
 
 
 
December 31, 2006
through March 31, 2007
 
4.25 to 1
 
Yes
 
No
 
 
 
 
June 30, 2007 through
September 30, 2007
 
4.00 to 1
 
Yes
 
No
 
 
 
 
December 31, 2007
through Maturity Date
 
3.75 to 1
 
Yes
 
No
3.
 
Fixed Charge Coverage Ratio—Section 6.11
 
 
 
 
 
 
For any fiscal quarter ending during the period set forth below under the
heading "Period" to be less than the ratio set forth below under the heading
"Ratio."
 
 
 
 
 
 
 
 
Period
 
Ratio
 
 
 
 
 
 
 
 
Effective Date
through December 31, 2005
 
1.10 to 1
 
Yes
 
No
 
 
 
 
March 31, 2006
through Maturity Date
 
1.20 to 1
 
Yes
 
No
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




4.
 
Tangible Net Worth—Section 6.12
 
 
 
 
 
 
Minimum of $141,000,000.00 plus 50% of the aggregate net income of the Borrower
and its Subsidiaries at all times, commencing with the fiscal quarter ending
June 30, 2004; plus an amount equal to the aggregate Net Available Proceeds
received in respect to Equity Issuances from the Effective Date through the
Subject Period.
 
Yes
 
No
5.
 
Asset Coverage—Section 6.13
 
 
 
 
 
 
Minimum of 1.00 to 1.00. (Defined as Eligible Accounts Receivable to Bank Debt.)
 
Yes
 
No
6.
 
Capital Expenditures—Section 6.14
 
 
 
 
 
 
Do not exceed 3% of the total revenues, except pursuant to Sections 6.04 (e) and
(g).
 
Yes
 
No

--------------------------------------------------------------------------------




ANNEX II TO EXHIBIT "D"


Description of Capital Projects or Acquisitions

--------------------------------------------------------------------------------




EXHIBIT E-1


FORM OF REVOLVING NOTE

$                  .00   Houston, Texas   June 24, 2004

        FOR VALUE RECEIVED, CORNELL COMPANIES, INC., a Delaware corporation (the
"Borrower"), hereby promises to pay to the order of                         (the
"Lender"), the principal sum of                        AND NO/100 DOLLARS
($                        .00) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Revolving Loans made by the Lender to
the Borrower under the Credit Agreement), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

        The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loan made
by the Lender.

        This Note is one of the Notes referred to the Credit Agreement dated as
of June 24, 2004 (as modified and supplemented and in effect from time to time,
the "Credit Agreement") among the Borrower, the lenders named therein, and
JPMorgan Chase Bank, as Administrative Agent, and evidences Loans made by the
Lender thereunder. Terms used but not defined in this Note have the respective
meanings assigned to them in the Credit Agreement.

        The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.

        Except as permitted by Section 9.04(b) of the Credit Agreement, this
Note may not be assigned by the Lender to any other Person.

        This Note shall be governed by and construed in accordance with the laws
of the State of Texas.

    BORROWER:
CORNELL COMPANIES, INC.
 
 
By:
       

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer

--------------------------------------------------------------------------------




SCHEDULE OF LOANS


        This Note evidences Revolving Loans made, continued, or converted under
the within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types, bearing interest at the rates, and having
Interest Periods (if applicable) of the durations set forth below, subject to
the payments, continuations, conversions, and prepayments set forth below:

Date made,
continued, or
converted

--------------------------------------------------------------------------------

  Principal
amount of
Loan

--------------------------------------------------------------------------------

  Type of
Loan

--------------------------------------------------------------------------------

  Interest
Rate

--------------------------------------------------------------------------------

  Duration of
Interest
Period

--------------------------------------------------------------------------------

  Amount
paid,
prepaid,
continued, or
converted

--------------------------------------------------------------------------------

  Unpaid
principal
amount

--------------------------------------------------------------------------------

  Notation
made by

--------------------------------------------------------------------------------

                                                                               
         

--------------------------------------------------------------------------------




EXHIBIT "E-2"


SWINGLINE NOTE

$5,000,000.00   Houston, Texas   June 24, 2004

        FOR VALUE RECEIVED, CORNELL COMPANIES, INC., a Delaware corporation (the
"Borrower"), hereby promises to pay to the order of JPMORGAN CHASE BANK (the
"Lender"), the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00)
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Swingline Loans made by the Lender to the Borrower under the Credit
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

        The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Swingline Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loan made
by the Lender.

        This Note is one of the Notes referred to the Credit Agreement dated as
of June 24, 2004 (as modified and supplemented and in effect from time to time,
the "Credit Agreement") among the Borrower, the lenders named therein, and
JPMorgan Chase Bank, as Administrative Agent, and evidences Loans made by the
Lender thereunder. Terms used but not defined in this Note have the respective
meanings assigned to them in the Credit Agreement.

        The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.

        This Note shall be governed by and construed in accordance with the laws
of the State of Texas.

    BORROWER:
 
 
CORNELL COMPANIES, INC.
 
 
By:
       

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer

--------------------------------------------------------------------------------




SCHEDULE OF LOANS


        This Note evidences Swingline Loans made, continued, or converted under
the within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types, bearing interest at the rates, and having
Interest Periods (if applicable) of the durations set forth below, subject to
the payments, continuations, conversions, and prepayments set forth below:

Date
made,
continued,
or
converted

--------------------------------------------------------------------------------

  Principal
amount of
Loan

--------------------------------------------------------------------------------

  Type of
Loan

--------------------------------------------------------------------------------

  Interest
Rate

--------------------------------------------------------------------------------

  Duration
of Interest
Period

--------------------------------------------------------------------------------

  Amount
paid,
prepaid,
continued,
or
converted

--------------------------------------------------------------------------------

  Unpaid
principal
amount

--------------------------------------------------------------------------------

  Notation
made by

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------





QuickLinks


CREDIT AGREEMENT dated as of June 24, 2004 among CORNELL COMPANIES, INC. The
Lenders Party Hereto And JPMORGAN CHASE BANK, as Administrative Agent
J.P. MORGAN SECURITIES INC., as Sole Bookrunner and Sole Lead Arranger
TABLE OF CONTENTS
ARTICLE IV Conditions
ARTICLE V Affirmative Covenants
ARTICLE VI Negative Covenants
ARTICLE VII Events of Default; Remedies
ARTICLE VIII The Administrative Agent
ARTICLE IX Miscellaneous
EXHIBIT "A" ASSIGNMENT AND ASSUMPTION
EXHIBIT "B" FORM OF INCREASED COMMITMENT SUPPLEMENT
RECITALS
EXHIBIT "C" FORM OF BORROWING REQUEST
EXHIBIT "D" COMPLIANCE CERTIFICATE FOR ENDED ("Subject Period")
ANNEX I TO EXHIBIT "D" Financial Covenants Calculation Worksheet
ANNEX II TO EXHIBIT "D" Description of Capital Projects or Acquisitions
EXHIBIT E-1 FORM OF REVOLVING NOTE
SCHEDULE OF LOANS
EXHIBIT "E-2"
SWINGLINE NOTE
SCHEDULE OF LOANS
